NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet 1

 

 

UNITED STATES DISTRICT COURT |
Northern District of Florida !

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

Vv.
DANIEL EDWIN WARWICK Case Number: 1:10cr47-001/MCR
USM Number: 20816-017

Thomas S. Keith (AFPD)
Defendant’s Attorney

 

 

Date of Original Judgment: February 8, 2012
(Or Date of Last Amended Judgment)

 

Reason for Amendment:

CL) Correction of Sentence on Remand (18 U.S.C. 3742(f(1) and (2))
CO Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
P. 35(b))

C] Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
O Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

C] Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
C] Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(1))

C] Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

Direct Motion to District Court Pursuant to LN 28 U.S.C. § 2255 or
[1] 18 us.c. § 3559(c)(7)

O Modification of Restitution Order (18 U.S.C. § 3664)

Nee Nee ee ee ee ee ee ee ee es es a a

THE DEFENDANT:
(] pleaded guilty to count(s)

[_] pleaded nolo contendere to count(s)
which was accepted by the court.

[X] was found guilty on count(s) One of the Indictment on June 21,2011
after a plea of not guilty.

 

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 922(g)(1) Possession of a Firearm by a Convicted Felon April 29, 2010 One
and 924(a)(2)
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[_] The defendant has been found not guilty on count(s)
[) Count(s) (1 is [J are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

May 2, 2019 *
Date of Imposition of Judgment

Signature of Judge f 5
n

ited States District Judge

 

 

M. Casey Rodgers,

 

 

 

Name and Title of Judge
BaP LIGHT ELA Pe
ROV'D USDG FLND PS May ged ,2019
Bay 227 19 eee14G Date

 
 

NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case

 

Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))
Judgment — Page 2 of 7
DEFENDANT: DANIEL EDWIN WARWICK
CASE NUMBER: 1:10cr47-001/MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: 120* months as to Count One.

L] The court makes the following recommendations to the Bureau of Prisons:

bX

The defendant is remanded to the custody of the United States Marshal.

O

The defendant shall surrender to the United States Marshal for this district:

[] at [Cj] am ( pm. on
[1] as notified by the United States Marshal. :

 

 

 

C] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[] before 2 p.m. on
L] as notified by the United States Marshal.
1 asnotified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows: '
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
 

NDFL 245C (Rev. 1 1/16) Amended Judgment in a Criminal Case
Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judement—Page _ 3 sof, i
DEFENDANT: DANIEL EDWIN WARWICK °

CASE NUMBER: 1:10cr47-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 3* years as to Count One.

MANDATORY CONDITIONS

—

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
& You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
{] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seg.) as i
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable) :
6. [] You must participate in an approved program for domestic violence. (check if applicable)

 

ws

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 

NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page _4 of _7
DEFENDANT: DANIEL EDWIN WARWICK

CASE NUMBER: 1:10cr47-001/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer. :

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying :
the probation officer in advance is not Possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view. i

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from i
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses :
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job :
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change. -

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. ‘

 

 

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

 

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: Www.uscourts. gov.

Defendant's Signature Date

 
 

NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case
Sheet 3B — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judzment—Pag: i
DEFENDANT: DANIEL EDWIN WARWICK udement—Page __5__

CASE NUMBER: 1:10cr47-001/MCR

ADDITIONAL SUPERVISED RELEASE TERMS

1. You will be evaluated for substance abuse as well as mental health, and you will be referred to
treatment, if that is deemed necessary, following that evaluation process. Your treatment could include
participation in a Cognitive Behavior Therapy program, if that is deemed appropriate. You will be
tested for the presence of illegal controlled substances or alcohol at any time during the term of
supervision.

2. You must completely abstain from the consumption of alcohol during the supervision term.

3. You must submit your person, property, your home, or your vehicle to a search conducted by a United
States probation officer, if that officer has reasonable suspicion to believe that you have violated the
terms of your supervision and also reasonable suspicion to believe that the place to be searched
contains evidence of that violation. You must warn any other occupants that the premises may be
subject to searches pursuant to this condition. Any search must be conducted at a reasonable time and [
in a reasonable manner. i

4. If you are required by state law to do sO, you must register with the state sex offender registration
agency and follow all registration notification requirements of any state sex offender registry in which
you reside.

 

 
 

NDFL 245C (Rev. 11/ 16) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks ( *))

Judement— Page __6 > of 7
DEFENDANT: DANIEL EDWIN WARWICK °

CASE NUMBER: _ 1:10cr47-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0- None $ 0 -Waived $ 0- None

(previously paid)*

[1] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

[1] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid. c

Leip: da eMenpmnomenipfngeelmense Me Hy cigucee op

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $ :

[J Restitution amount ordered pursuant to plea agreement $

 

L] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

CL] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(] the interest requirement is waived for [] fine [J] restitution.

[] the interest requirement for the C] fine [J restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
 

NDFL 245C (Rev. 11/ 16) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 7 of 7
DEFENDANT: DANIEL EDWIN WARWICK

CASE NUMBER: 1:10cr47-001/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A & Lump sum payment of $ 100.00 for Special Monetary Assessment (previously paid)*

[] not later than , Or
—
(1) in accordance with Oc, Op, E,or [] F below; or

B_ [] Payment to begin immediately (may be combined with [] C, OO Dor LO F below): or

c QO Payment in equal (¢.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D () Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or i

 

E Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[J The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

[J The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,
